Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Form 10-K (Mark One) [X] Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended June 28, 2008 [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission File Number 0-20539 PRO-FAC COOPERATIVE, INC. (Exact Name of Registrant as Specified in Its Charter) New York 16-6036816 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 590 Willow Brook Office Park, Fairport, NY 14450 (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (585) 218-4210 Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Class A Cumulative Preferred Stock The Nasdaq Stock Market LLC Liquidation Preference $25.00/Share Par Value $1.00/Share Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES NO X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES NO X Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X Aggregate market value of voting and non-voting common equity held by non-affiliates of the registrant as of December 28, 2007 Common Stock: $7,403,615 (Based upon par value of shares since there is no market for the registrants common stock) Number of shares of common stock outstanding at September 15, 2008: Common Stock: 1,700,064 1 of 49 Pages FORM 10-K ANNUAL REPORT - Fiscal Year 2008
